DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201610969804.1, filed on 10/28/2016.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 02/07/2019 and 02/11/2021, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 7, and 14 are directed to a high qualified pattern mining.  The claims do not include additional 

Step 1 – Statutory Categories: Yes
Claim 1 is directed to a series of steps for a high qualified pattern mining, and thus is a process which is a statutory category of invention.

Claim 7 recites “A high qualified…apparatus comprising: at least one memory and at least one processor … “  Claim 7 appears to be statutory as it contains the necessary hardware components “processor” and “memory” to enable the claimed functionality to be realized.

Claim 14 recites "A non-transitory computer readable storage medium”, the term “non-transitory” has narrowed the scope of the claim to cover only statutory embodiments and as such appears to meet the 35 USC § 101 requirements at this time per Kappos 2010 Memo (Official Gazette Notice 1351 OG 212, Feb, 23, 2010 – Kappos Memo on Subject Matter Eligibility Computer Readable Media).

Step 2A Prong One:
Is the claim directed to an abstract idea? Yes


determining a support degree of an item set to be processed in a transaction database; 
determining a weight occupancy of the item to be processed in the transaction database; and 
determining that the item set to be processed is a high qualified pattern based on the support degree not being less than a product of a preset lowest support degree threshold value and a total number of transactions in the transaction database, and the weight occupancy not being less than a preset minimum weight occupancy threshold value.

The “determining” step is an observation or evaluation between the support degree and weight occupancy of an item set and their respective thresholds (e.g., an observation of whether or not the support degree and weight occupancy are not less than the pre-determined thresholds). This type of observation or evaluation is an act that can be practically performed in the human mind (e.g., comparing the two values to determine if they’re less than the preset threshold).
Such mental observation or evaluation fall within the “mental processes” of grouping of abstract idea.   As such, the claim recites an abstract idea (i.e., Mental Processes).

Claim 7 is an apparatus claim with a memory and processor.  Claim 7 recites similar steps as claim 1 and is rejected under the same rationale as stated for claim 1.  

Claim 14 is a non-transitory computer readable storage medium.  Claim 14 recites similar steps as claim 1 and is rejected under the same rationale as stated for claim 1.  

Step 2A Prong Two:
Does the claim recite additional elements that amount to significantly more than the judicial exception and the claim as a whole integrates the exception into a practical application? Claims 10-11 and 17-18: Yes

Claims 2-3, 8-9, and 15-16 are directed to determining the support degree, weight occupancy, and weight-table (Abstract idea).

	Claims 4-5 are directed to determining weight occupancy and lowest support degree threshold (Abstract idea -> inherited from base claim).

Claims 6, 12, 19, and 20 are directed processing the item sets (Insignificant extra solution activity.

Claims 10-11 and 17-18 contain meaningful limitations which integrates the abstract idea into a practical application as they detailed the processes of determining 

Claims 4-5 would be treated similar to claims 10-11 and 17-18 when a modifier ‘and’ is added to the “obtaining” limitation of claim 4.

Based on the above, claims 1-9, 12-16, 19, and 20 are patent ineligible.  

Claim Interpretation
This application includes one or more claim limitations that use the word “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure (i.e., processor and memory), materials, or acts to entirely perform the recited function.  Such claim limitations are:  “first determination code”, “second determination code”, and “third determination code” in claim 7. And all the dependent claims that recite “determination code configure to”.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo; Ping et al. (“Luo”) US 20150127602 A1.

Regarding claim 1, Luo teaches A high qualified pattern mining method performed by one or more processors, the high qualified pattern mining method comprising: 
determining a support degree of an item set to be processed in a transaction database as The support of X is defined as σ(X)=freq(x)/|T| ([0018 and 0015]); 
A transaction set is a set of transactions. The transactions that contain all the items in an itemset X are the supporting transactions of X, denoted as Tx. The frequency of an itemset X is denoted as freq(X), and is equal to the number of transactions in Tx [0017].
For an itemset X we identify all its supporting transactions Tx.  For each transaction tεTx we calculate the ratio of |X| (the number of items in the itemset X) divided by |t| (the number of items in the transaction t) (e.g., |X|/|t|).  These ratios are aggregated for all of the supporting 
transactions Tx to compute a single value of occupancy for X ([0019]); and 
determining that the item set to be processed is a high qualified (i.e., interested) pattern based on the support degree (i.e., frequency) not being less than a product of a preset lowest support degree threshold value and a total number of transactions in the transaction database, and the weight occupancy not being less than a preset minimum weight occupancy threshold value as a pattern is considered interesting if it is not only frequent (e.g. its support value is higher than a threshold α), but also has a high occupancy (e.g., has a high coverage, predominates) in its supporting transactions.  A pattern is considered dominant if its occupancy is above a threshold β.  A pattern is considered qualified if it is both frequent and dominant ([0015, 0034, and 0040]).

Regarding claims 2, 8, and 15, Luo further teaches wherein the determining the support degree of the item set to be processed in the transaction database comprises determining a number of target transactions corresponding to the item set to be The support calculator 208 determines (e.g., calculates, estimates) the support (e.g., frequency) of the pattern or subtree ([0045, 0048]), and wherein the target transactions corresponding to the item set to be processed indicate transactions comprising all items of the item set to be processed as The example itemset recommender searches (e.g. analyzes the remaining nodes (e.g., patterns)) to identify qualified patterns and/or the top-k quality patterns [0048].

	Regarding claims 6, 12, and 19, Luo further teaches the steps of:
sequencing various item sets in the transaction database according to support degrees of the various item sets as The example itemset pruner 206 uses the support (e.g., from the support calculator 208), the occupancy (e.g., from the occupancy calculator 210), and/or the quality (e.g., from the quality calculator 212) to prune the subset tree, and provides the pruned subset tree to an itemset recommender 214.  The example itemset recommender searches (e.g. analyzes the remaining nodes (e.g., patterns)) to identify qualified patterns and/or the top-k quality patterns [0048]; and determining that all supersets of the item set to be processed do not belong to the high qualified pattern based on the weight occupancy of the item set to be processed being less than the preset minimum weight occupancy threshold value, the supersets of the While it may seem intuitive that an itemset containing more items leads to a larger value of occupancy, this is not always true.  Even though I1 ⊆ I2 (i.e., I1 is a subset of, but is not equal to, I2), the harmonic and arithmetic occupancies of I1 are greater than the like occupancies of I2 (e.g., ϕH(I1)> ϕH(I2) and ϕA(I1)> ϕA(I2)).  The reason is that I2 only appears in larger transactions, where it only occupies a small fraction, while I1 appears in many smaller transactions where it occupies a large fraction.  Thus, occupancy does not always increase monotonically when we add more items to an itemset.  Similarly, we can show that occupancy does not always decrease monotonically when we add more items to an itemset either. Note that this observation holds for both harmonic and arithmetic occupancy [0032].

Regarding claim 7, the claim recites an apparatus with similar limitations of claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claims 13 and 20, Luo further teaches processing the item set to be processed based on whether the item set to be processed is the high qualified pattern as The request receiver 202 of FIG. 2 receives a request from the pattern recommendation application 104 (e.g. for a recommended pattern).  The request may include a definition of a quality β, and/or a weight λ. The example request may further include desired results, such as a number of highest-quality patterns, any qualified patterns, etc. ([0041, 0040, 0048, and 0015]).

Regarding claim 14, the claim recites a non-transitory computer-readable storage medium with similar limitations of claim 1 and as such rejected under the same rationale as noted above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo; Ping et al. (“Luo”) US 20150127602 A1 as applied to claims 1, 7, and 14 in view of Ramkumar; G D et al. (“Ramkumar”) US 6173280 B1.

Regarding claims 3, 9, and 16, Luo further teaches wherein the determining the weight occupancy of the item set to be processed in the transaction database comprises: 

determining a weight occupancy of the item set to be processed in the transaction 24database For an itemset X we identify all its supporting transactions Tx.  For each transaction tεTx we calculate the ratio of |X| (the number of items in the itemset X) divided by |t| (the number of items in the transaction t) (e.g., |X|/|t|).  These ratios are aggregated for all of the supporting transactions Tx to compute a single value of occupancy for X.  These ratios are aggregated for all of the supporting transactions Tx to compute a single value of occupancy for X ([0019])and 
a transaction list of the transaction database, the transaction list indicating transactions in the transaction database as ([0020] and Table 1).
Luo does not explicitly teach the steps of:
determining a weight-table of various items in the transaction database comprising weight values corresponding to the various items; and
the weight-table.
Ramkumar; however, teaches determining a weight-table of various items in the transaction database comprising weight values corresponding to the various items as a Weighted Itemset Support ("WIS") system 1, for assigning different "weight" values, or degrees of importance, to items and/or transactions in order to provide weighted support to the 
Experimental runs on a database D by the inventors to generate association rules with weighted support based on the conservative method, aggressive method and hybrid method are shown in the following table: (col. 15, lines 9-25)
 
	    Item Weight Transactions  
		A 	11 	ABCDE  
		B 	5 	CDE  
		C 	4 	DEG  
		D 	1 	DFG  
		E 	0 	BD  
F 	0 	BCD
G 	0 	DEFG  
.
.
.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Ramkumar’s teaching would have allowed Luo’s to reduce processing time and improving usability of results by assigning weight values to items/transactions based on the value to the user. 

Note: Claim 4 lacks the "AND" modifier like the related objected claim.  The broadest reasonable reading of the claim will enable one to assign "OR" modifier to the listed limitations.
Regarding claim 4, Luo further teaches wherein the determining the weight occupancy of the item set to be processed in the transaction database according to the For an itemset X we identify all its supporting transactions Tx.  For each transaction tεTx we calculate the ratio of |X| (the number of items in the itemset X) divided by |t| (the number of items in the transaction t) (e.g., |X|/|t|).  These ratios are aggregated for all of the supporting transactions Tx to compute a single value of occupancy for X.  These ratios are aggregated for all of the supporting transactions Tx to compute a single value of occupancy for X ([0019]).
Luo does not explicitly teach based on the weight-table.
Ramkumar; however, teaches based on the weight-table as a Weighted Itemset Support ("WIS") system 1, for assigning different "weight" values, or degrees of importance, to items and/or transactions in order to provide weighted support to the association rules that are generated during data mining operations (col. 5, lines 37-41).
Experimental runs on a database D by the inventors to generate association rules with weighted support based on the conservative method, aggressive method and hybrid method are shown in the following table: (col. 15, lines 9-25).

Allowable Subject Matter
Claims 10, 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 5 would also be objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And the modifier ‘and’ is added to the “obtaining” limitation for claim 4.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.
*****

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164